     Case 4:18-cr-00223-RCC-DTF Document 356 Filed 10/25/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7    E-mail: nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              18-CR-223-TUC-RCC (DTF)
12                            Plaintiff,
                                                         GOVERNMENT’S MOTION TO
13            vs.                                      CLARIFY COURT’S ORDER AS TO
                                                     DEFENDANT’S MOTION TO PRECLUDE
14                                                       IRRELEVANT EVIDENCE OF
      Scott Daniel Warren,                                     CONSPIRACY
15
                               Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    moves the Court for clarification of its Order addressing the defendant’s Motion to
19    Preclude Irrelevant Evidence of Conspiracy. See Doc. 353 at 1. The defendant previously
20    moved to preclude certain testimony from the material witness depositions, the security
21    camera footage from two gas stations, and the “selfies” taken by the material witnesses
22    prior to their arrival at the Barn. Doc. 315. The Court granted the motion in part and denied
23    it in part. Doc. 353 at 1. In order to fully comply with the Court’s ruling, the government
24    seeks further clarification.
25           In ruling on the motion, the Court precluded evidence of the material witnesses’
26    journey from Mexico to the United States as irrelevant but found that the material
27    witnesses’ statements to the defendant about their journey relevant. Id. The material
28    witnesses told the defendant about their journey from Mexico to the United States and
     Case 4:18-cr-00223-RCC-DTF Document 356 Filed 10/25/19 Page 2 of 2




 1    arguably only left out their journey from the second gas station to the Barn. See Doc. 315-
 2    1 at 21:23-22-4; Doc. 315-2 at 21:7-24. Accordingly, the government proposes to further
 3    redact the video depositions to remove only testimony about the material witnesses’
 4    journey from the second gas station to the Barn as follows:
 5           • Doc. 315-1 at 14:18-19:2, 21:25-22:2, 46:7-9
 6           • Doc. 315-2 at 13:10-13, 13:17-19, 15:11-18:19, 52:18-53:2
 7    The government seeks clarification from the Court now so that it may have sufficient time
 8    to make any redactions to the recordings.
 9           In addition, the government seeks clarification as to the extent of the Court’s ruling
10    that the government can play “the video at the gas station since the extent of the migrants’
11    injury is still an issue in the case.” Doc. 353 at 1. During the first trial, the government
12    introduced security camera footage from both gas stations, as well as selfies taken by the
13    material witnesses at the second gas station, to show the material witnesses’ illegal
14    presence in the United States and their physical condition in the hours just before they
15    arrived at the Barn. Based on the reasoning set out in the Court’s order, the government
16    requests clarification such that it be allowed to present the security camera footage from
17    both gas stations, as well as selfies taken by the material witnesses at the second gas station.
18           Respectfully submitted this 25th day of October, 2019.
19
                                                  MICHAEL BAILEY
20                                                United States Attorney
21                                                District of Arizona
22                                                /s/ Anna R. Wright & Nathaniel J. Walters
23
                                                  ANNA WRIGHT &
24                                                NATHANIEL J. WALTERS
25                                                Assistant U.S. Attorneys

26    Copy of the foregoing served electronically or by
27    other means this 25th day of October, 2019, to:

28    All ECF participants


                                                   -2-
